        Case 8:19-mj-00431-DUTY Document 3 Filed 06/18/19 Page 1 of 2 Page ID #:159


j          case 8:19-mj-00431-DUTY *SEALED* Document 1-1 *SEALED*                                                Filed 05/28/19 Page 1 of 40
�                                                                .          Page ID #:40
    AO 93 (Rev. 11/13) scarch and se1zure
                                    · Warrant (Us AO COCA Rev. O4117)


                                                UNITED STATES DISTRICT COURT
          ORIGINAL                                                               for the
                                                                   Central District of California

                      In the Matter of the Search of                                )
                  (Briefly describe the property to he searched                     )
                   or identify the person by name and addressj
                                                                                    )      Case No.          8: l 9-MJ-00431
                                                                                    )
               A Hewlett Packard laptop computer with                               )
                 serial number 00196-127-148-126                                    )
                                                      SEARCH AND SEIZURE WARRANT
    To:       Any authorized law enforcement officer
             An application by a federal law enforcement officer or an attorney for the government requests the search
    of the following person or property located in the           Central            District of               California
    (identify the person or describe the property to be searched and give its location):

    See Attachment. A-9


            I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
    described above, and that such search will reveal (identffy the person or describe the property to be seized):

    See Attachment B

    Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

             YOU ARE COMMANDED to execute this warrant on or before                             14 days from the date of its
                                                                                              _____issuance                  _ (not to exceed I 4 daysj
          rgj in the daytime 6:00 a.m. to 10:00 p.m.              D    at any time in the day or night because good cause has been established.

            Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
    person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
    property was taken.
             The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
           .                                  .                .                the U.S. Magistrate Judge on duty at the time of the.
    as required by. Jaw and promptly return this warrant and inventory to                                .
                                                                            __ . return th. roug_
                                                                                               . h a fil
                                                                                                     ·1 mg w1·th the Clerk's of�
                                                                                                                               11ce
                                                                                                             (United Stales Magistrate .Judge)
         D Pursuant to 18 U.S.C. § 3103a(b), 1 find that immediate notification may have an adverse result listed in 18 U.S.C.
    § 2705 (except for delay of trial), and authorize the officer executing this warran to delay notice to the person who, or whose
    property, will be searched or seized (check the ap1�ropriate box)
                                                                                                         .
                                              �/� ::
                                                                      . . .       fl
                              s                                                   lfym&           sp c
                                                                                                                                 �
    Date ::::m_e_i:�,�:           /n�;:                   u:          :�:                  :J         � ,fic� ; �;g;;,,-,e_-__
                                                                                                                             . �_�}� _J_
                                                                                                                                      -----
City and state:                   Sant_? Ana,_CA__       _
                                                         _                                 J:!ON. DOUGI:_AS F. McCORMICK, US Magistrate Jud�
                                                                                                                   Printed name and title
AUS/\: J. Nare (x3549)
   Case 8:19-mj-00431-DUTY Document 3 Filed 06/18/19 Page 2 of 2 Page ID #:160


     Case 8:19-mj-00431-DUTY *SEALED* Document 1-1 *SEALED*                                  Filed 05/28/19 Page 2 of 40
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)
                                                       Page ID #:41

                                                               Return
Case No.:                       Date and time warrant executed:         Copy of warrant and inventory left with:
8: J 9-MJ-00431                                                                            <'�PPdL
Inventory made in the presence of:
                                     Bl-\L        -rt\-{>   et:sL    trNO cx=..�A                4.-0etfi..--r'f   C.-u;.(QU\ r'ttJ
Inventory of the p,roperty taken and name of any person(s) seized:
    A      \-\e.vJ\.e_*        ?,�c\lc-t.V-�           \Ct��?        l.C!M   fv\-ev w \1"V\
   V'-10 h'\   \.iev    � {J)\�lo - \ 2::J.- - \ l.\ �        - , "'U(, -




                                                            Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:   �lel_..\�ti-                                                          Exec11ti11g officer's signa/Ure

                                                          __ �,t..,.,J�_           _t_        _M    A-�a>,et.
                                                                                 Primed name and title
